DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action was written in response to the Applicant’s Remarks filed 12/31/20.  Claims 1, 2, 4-10, 12-21 are pending.  Claims 3 and 11 were previously cancelled.  Claims 19-21 are new.
Withdrawn Rejections
	The 102 rejections of claims 1, 2, 4, 5, 8, 9, 10, and 13-16 have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 103
1, 2, 4, 5, 6, 7, 8, 9, 10, and 12-21 rejected under 35 U.S.C. 103 as being unpatentable over Rochat et al. (WO 2009/144137) in view of Chow et al. (US 2012/0171166) and Fitzgerald et al. (US 2013/0266684).
Regarding Claims 1 and 15:  Rochat discloses a method of improving gut microbiota in infants [abstract].  Rochat discloses infants that are 12 months or younger [pg. 5, line 15].  Rochat discloses including Bifidobacterium lactis CNCM I-3446 (synonymous with Bifidobacterium animalis lactis) [pg. 7, lines 4 and 5].  Rochat discloses promoting early bifidogenic intestinal microbiota [abstract].  Rochat discloses that the microbiota is comparable to what is found in vaginally delivered, breast fed infants [pg. 5, lines 8-13].  
Rochat does not explicitly disclose the nutritional composition is administered in an effective amount for promoting or inducing a gut microflora that has a phylogenetic distance to the microbiota of the infants fed exclusively with human breast milk of less than 0.3 units (measured by Unifrac method), and the infant or young child was born with a fragile or unbalanced microbiota or dysbiosis of microbiota.

Fitzgerald discloses that the infants fed a formula containing probiotics and oligosaccharides had fecal bifidobacteria that was not significantly different than breast fed infants [0053].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat to include it for consumption by preterm infants with immature immune systems as in Chow in order to improve the gut function of the preterm infants and since Chow discloses a composition containing similar probiotics and oligosaccharides.
Further, at the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Rochat would have resulted in infants having microbiota similar to breast fed infants as in Fitzgerald since both disclose the incorporation of probiotics and oligosaccharides. 
Further, the Examiner notes that Applicants appear to be using their own tests for determining types of gut microflora as a way of characterizing a known product in a manner not specifically reflected by the prior art of record. 
Further, despite Applicants’ recitation of an equation for determining the gut microflora content, this does not provide a patentable distinction over the infant formula containing Bifidobacterium lactis as discussed above, absent any clear and convincing evidence otherwise. It is reasonable to conclude that since the prior art discloses the same probiotics in the same composition as disclosed by the Applicants that there is no patentable distinction and thus the burden shift to the Applicants to demonstrate that the equation used to determine gut microflora phylogenetic diversity discloses a patentably distinct product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Since Rochat discloses the same composition administered to infants as claimed it would have been obvious that it would have had the same phylogenetic diversity as claimed.
	Regarding Claim 2:  Rochat discloses as discussed above in claim 1. Rochat discloses N-acetylate oligosaccharide [pg. 5, lines 31- and 32]; sialylated oligosaccharide [pg. 6, lines 5 and 6]; galacto-oligosaccharides [pg. 8, lines 10-22].
Regarding Claim 4:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it in least at the first two months of life or continues until the infant is 6 months old [pg. 6, lines 33-34; pg. 7, lines 1 and 2].
Regarding Claim 5: Rochat discloses as discussed above in claim 1.  Rochat discloses fructooligosaccharides (oligofructose) [pg. 7, lines 5 and 6].
Regarding Claim 6:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprising fat and at least 8% of the fat is sn2 palmitate.
Fitzgerald discloses infant formula with at least 7.5% or 7.5% to 12% or 8.0 to 11.5% of the fat is sn2 palmitate [0035].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat to include at least 8% of fat from sn2 palmitate as in Fitzgerald in order to help promote the growth of bifidobacterium and improve stool softness. 
Regarding Claim 7:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains fat [pg. 14, lines 21-29].  Rochat does not explicitly disclose wherein the composition comprises triglycerides having more than 33% of the palmitic acid in sn2 position.
Fitzgerald discloses infant formula with from about 35% to about 43% of the total palmitic acid in the sn2 position [0036].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rochat from about 35% to about 43% of the total palmitic acid in the sn2 position as in Fitzgerald in order to help promote the growth of bifidobacterium and improve stool softness. 
Regarding Claim 8:  Rochat discloses as discussed above in claim 1.  Rochat discloses infant formula [pg. 13, lines 24-25].
Regarding Claim 9:  Rochat discloses as discussed above in claim 1.  Rochat discloses the composition comprising alpha-lactalbumin in amounts not more than 2.0g/100kcal or 1.8 to 2.0 g/100kcal [pg. 13, lines 27-36].
 Regarding Claim 10:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition promotes the colonization of Bifidobacterium other than the one administered and discloses B. longum [pg. 4, lines 25-36; pg. 5, lines 8-13].
Regarding Claim 12:  Rochat discloses as discussed above in claim 1.  Rochat does not disclose wherein the promoting and/or inducing a gut microbiota that is closer to infants fed exclusively with human breast milk is measurable in infant’s stools.
Fitzgerald discloses that the infants fed a formula containing probiotics and oligosaccharides had fecal bifidobacteria that was not significantly different than breast fed infants and further discloses measuring stood samples [0053; 054].

Regarding Claim 13:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the infants to whom the composition is administered, consume it at least at the first two months.
Regarding Claim 14:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition helps develop the immune system [pg. 4, lines 34-36].
Regarding Claim 16:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
Regarding Claim 17:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the composition contains 103 to 1012 cfu/gram powder and also 107 to 1012 cfu/gram powder [pg. 16, lines 14 and 15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 18:  Rochat discloses as discussed above in claim 1.  Rochat discloses including whey protein as the protein source and that it can comprise alpha-lactalbumin [pg.13. lines 34-36].  
Rochat does not disclose wherein the nutritional composition further comprises alpha-lactalbumin proteins in an amount of at least 2.6g/L of the nutritional composition.
Fitzgerald discloses alpha-lactalbumin present at about .3 g/kcal to about .4g/kcal [0044] and discloses this as equivalent to about 2.2 to about 2.5 g/L [0012].
Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claims 19 and 20:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides at least 3.0% galacto-oligosaccharides and at least 0.09% sialylated oligosaccharides [pg. 9, lines 10-15].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Rochat discloses as discussed above in claim 1.  Rochat discloses that the oligosaccharides have a degree of polymerization of 2 to 20 [pg. 6, 1-2].
Rochat does not explicitly disclose that at least 90% of the oligosaccharides have a degree of polymerization of 2 to 8.  However, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Rochat overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
	Further regarding the at least 90%, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of oligosaccharides having the claimed degree of polymerization for adding to infant formula, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Response to Arguments
On pages 8-9, the Applicants assert that Chow and Fitzgerald do not remedy the deficiencies of Rochat.  The Applicants assert that Chow and Fitzgerald are silent as to the phylogenetic distance and that therefore this distinguishes the claims over the prior art.
The Examiner disagrees.  First, Chow and Fitzgerald remedy the deficiencies of Rochat since Chow discloses infant formula for improving gastrointestinal function and promoting “gastrointestinal barrier integrity” and maturation of the gut barrier and includes probiotics and prebiotics in its composition [abstract; 0006]. Chow also addresses the fact that some infants cannot receive human breast milk and that the formula provides features similar to breast milk [0005].  It is clear from Chow that the target infant is one having an immature microbial gut and that Chow seeks to establish a mature environment in the gastrointestinal tract.
Further, Fitzgerald is also drawn to infant formulas that promote the growth of healthy gut bacteria and also aims to achieve a gastrointestinal microflora that is similar to infants fed with breast milk.
Regarding the phylogenetic distance, the Examiner notes that as stated in the previous office actions, the phylogenetic distance is achieved by virtue of providing an amount of the claimed bacteria. Rochat reads on the limitation and therefore renders the claims obvious.  Further, the disclosure in Fitzgerald that infants fed formula containing discloses that the infants fed a formula containing probiotics and oligosaccharides have fecal bifidobacteria that is not significantly different than breast fed infants is indicative of a value of the differences between bacteria in the formula fed versus breast fed infant.  Fitzgerald indicates that there is essentially no difference.  For these reasons and those previously discussed the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Felicia C Turner/Primary Examiner, Art Unit 1793